Opinion op the Court by
William Rogers Clay, Commissioner
Dismissing appeal.
Mary Williams DaVis and her husband, John B. Davis, had five children, W. Y. Davis, Clell Davis, Jim Davis, H. R. Davis and Hester Davis. In the year 1915, Mary Davis was the owner of a tract of land in Pike county which she on November 5th of that year conveyed to her three children, Jim Davis, H. R. Davis and Hester Davis, by separate deeds in which her husband did not unite. After the death of Mary Davis, her two sons, W. Y. Davis and Clell Davis, and her husband, John B. Davis, brought this suit to cancel the deeds to Jim Davis, H. R. Davis and Hester Davis, and for a sale of the land and a division of the proceeds. The defendants, Jim Davis, H. R. Davis and Hester Davis, denied the allegations of the petition and asserted a counter-claim for $900.00 each for money furnished to pay for the land and *780for services rendered in taking care of their mother, pursuant to a contract between them and her. On final hearing the three deeds were canceled and defendants allowed on their counter-claims the /following sums: Jim Davis $197.50, H. R. Davis, $296.26, and Hester Davis $420.00. Prom this judgment plaintiffs prosecute an appeal, which was granted by the court below, and defendants prosecute a cross-appeal.
Since plaintiffs obtained a cancellation of the deeds, the original appeal is not from a judgment in which the title to land, nor the right to an easement therein, nor the right to enforce a statutory lien thereon is directly involved. So far as plaintiffs are concerned, the appeal is from three separate money judgments in favor of three different parties, one of which is less than $200.00 and the other two are over $200.00 but less than $500.00, exclusive of interest and costs. Neither the circuit court nor this court has the power to grant an appeal from a money judgment for less than $200.00 exclusive of interest and cost, and .an appeal from a money judgment for as much as $200.00 exclusive of interest and costs, but less than $300.00, can be granted only by this court. Kentucky Statutes, section 950; Childers et al. v. Ratcliff, et al., 164 Ky. 123, 175 S. W. 25; Gering v. Hoke, et al., 164 Ky. 722, 176 S. W. 210. Since the circuit court was without jurisdiction to grant the appeal, the appeal will be dismissed, •and the dismissal of the appeal under the circumstances here presented, will carry with it the dismissal of the cross-appeal.
Appeal dismissed
¡Whole court sitting.